Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Donald Coleman, Appellant                            Appeal from the 5th District Court of
                                                     Bowie County, Texas (Tr. Ct. No.
No. 06-17-00034-CR        v.                         16F0639-005).      Opinion delivered by
                                                     Justice Burgess, Chief Justice Morriss and
The State of Texas, Appellee                         Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Donald Coleman, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED APRIL 28, 2017
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk